State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 12, 2015                   520585
________________________________

In the Matter of INJAH UNIQUE
   TAFARI, Also Known as
   RICHARDO ORLANDO FOUST,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

TINA M. STANFORD, as Chair
   of the Board of Parole,
   et al.,
                    Respondents.
________________________________


Calendar Date:   September 22, 2015

Before:   Lahtinen, J.P., Garry, Devine and Clark, JJ.

                             __________


     Injah Unique Tafari, Elmira, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Laura
Etlinger of counsel), for respondents.

                             __________


      Appeal from a   judgment of the Supreme Court (Koweek, J.),
entered February 3,   2015 in Columbia County, which, in a
proceeding pursuant   to CPLR article 78, denied petitioner's
motion to enforce a   prior order.

      Petitioner commenced this CPLR article 78 proceeding
challenging a September 2013 decision of the Board of Parole
denying his request for parole release. In June 2014, Supreme
Court issued an order remanding the case to the Board to conduct
a de novo parole hearing. The hearing was conducted in September
2014 after which the Board again denied petitioner's request for
parole release. Petitioner was not satisfied with the Board's
decision or the manner in which the de novo hearing was conducted
                              -2-                  520585

and made a pro se motion "to enforce" the June 2014 order by
having the court direct that another de novo parole hearing be
conducted. Supreme Court denied the motion and petitioner now
appeals.

      Preliminarily, we note that petitioner should have pursued
his challenge to the Board's September 2014 decision via a
separate CPLR article 78 proceeding instead of a motion to
enforce Supreme Court's prior order. Nevertheless, his challenge
is now moot given his reappearance before the Board in May 2015.
Accordingly, the appeal must be dismissed (see Matter of Franko v
Department of Corrections & Community Supervision, Bd. of Parole,
126 AD3d 1193, 1193 [2015]; Matter of McRoy v New York State Bd.
of Parole, 121 AD3d 1159, 11160 [2014]).

     Lahtinen, J.P., Garry, Devine and Clark, JJ., concur.



      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court